RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0015p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 PATRICK LEONARD,                                        ┐
                                 Petitioner-Appellant,   │
                                                         │
                                                          >      No. 15-3653
        v.                                               │
                                                         │
                                                         │
 WARDEN, OHIO STATE PENITENTIARY,                        │
                             Respondent-Appellee.        │
                                                         ┘

                          Appeal from the United States District Court for
                             the Southern District of Ohio at Cincinnati.
                       No. 1:09-cv-00056—Susan J. Dlott, District Judge.

                                   Argued: October 20, 2016

                              Decided and Filed: January 23, 2017

               Before: CLAY, McKEAGUE, and KETHLEDGE, Circuit Judges.
                                 _________________

                                          COUNSEL

ARGUED: Nadia V. Wood, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Columbus,
Ohio, for Appellant. Stephen E. Maher, OFFICE OF THE OHIO ATTORNEY GENERAL,
Columbus, Ohio, for Appellee. ON BRIEF: Sharon A. Hicks, Jacob A. Cairns, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Columbus, Ohio, for Appellant. David M. Henry,
OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee.
                                      _________________

                                           OPINION
                                      _________________

       CLAY, Circuit Judge. Petitioner Patrick Leonard, who was convicted and sentenced to
death on June 28, 2001, appeals the order of the district court denying his petition for a writ of
 No. 15-3653                       Patrick Leonard v. Warden                              Page 2


habeas corpus, which he had sought pursuant to 28 U.S.C. § 2254. For the reasons that follow,
we AFFIRM the district court’s order.

                                        BACKGROUND

                                      Factual Background

       In its decision affirming Leonard’s conviction and sentence on direct appeal, the Ohio
Supreme Court described the facts giving rise to this case as follows:

       On July 29, 2000, Patrick T. Leonard, defendant-appellant, followed Dawn Flick,
       his former fiancée, while she was driving her car, forced her to a stop, and ordered
       her to return to her home. Leonard followed Flick to her house, and, once inside,
       Leonard handcuffed Flick, attempted to rape her, and then shot her three times in
       the head. Leonard was convicted of the aggravated murder, attempted rape, and
       kidnapping of Flick and was sentenced to death.

       Leonard and Flick became engaged in the fall of 1995. During their engagement,
       Leonard fathered a son by Penny McBride. Leonard and Flick ended their
       engagement in 1998 but continued to date. Leonard also continued his
       relationship with McBride. Approximately nine months before Flick was
       murdered, a second child was born to Leonard and McBride. Leonard tried to
       conceal from Flick and others that he was the child’s father.

       The evidence presented at Leonard’s trial indicated that Flick had intended to end
       her relationship with Leonard. In his confession, Leonard stated that he had a
       “broken heart” because he was losing Flick. On Friday, July 28, 2000, the day
       before the murder, Leonard told Alvie Woods, a friend of Leonard’s and Flick’s,
       that if he caught Flick “fooling around” with anyone, Leonard would kill
       somebody. According to Woods, Leonard had said, “[I]f I can’t have her, no one
       can.”

       Flick tended bar at her family’s restaurant, Les Flick’s Home Like Inn, on the
       evening of July 28 and early morning of July 29. After the restaurant closed for
       the night, Flick drove to Snow’s Lake Bar to meet some friends. Leonard
       followed Flick and, according to his confession, “got her to pull over.” Leonard
       then confronted Flick about her earlier statement that she would be staying home
       for the evening. Leonard left Flick alone after she agreed to call him when she
       returned home. When she arrived at Snow’s, Flick appeared upset, according to
       Woods, Deborah Schroeder, and Reva Ketterer, and she told them that Leonard
       had just run her car off the road.

       When Snow’s closed for the night, Flick planned to go to the house of her friend,
       Ryan Gries. Leonard followed Flick as she drove to Gries’s house and again
No. 15-3653                     Patrick Leonard v. Warden                               Page 3


     stopped her car. Leonard ordered Flick to return to her home, and he followed her
     there. Once inside, Leonard handcuffed her wrists. Leonard then pointed a gun at
     Flick as she called to tell Gries that she was not coming to his house. During their
     telephone conversation, Gries was able to elicit from Flick that she was with
     Leonard and was in danger.

     Gries and his friend Frank Minges rushed to Flick’s house. When Leonard heard
     Gries’s truck drive up, he shot Flick three times in the head. He then fired
     through the door, striking Gries in the chest. Gries and Minges left to call the
     police, and Leonard fled in his truck.

     Leonard then called a friend, Sergeant Nick Chaplin, a deputy sheriff in Campbell
     County, Kentucky. Leonard told Chaplin that he had shot and killed Flick, and he
     agreed to surrender to Chaplin. Leonard drove to Kentucky, where he was taken
     into custody.

     After being advised of his Miranda rights, Leonard gave a taped statement
     confessing to Flick’s murder. In his confession, Leonard admitted that before
     shooting Flick, he had restrained her with handcuffs. Leonard said that he and
     Flick had talked about “making love [and had] decided to do that on the floor.”
     Leonard said that when he had heard Gries’s truck drive up, he jumped up off of
     Flick, pulled his pants up, and shot Flick three times in the head. Leonard also
     admitted having shot at Gries and Minges through Flick’s front door.

     Police officers investigating the shooting found Flick’s partially clothed body
     lying in a pool of blood in her living room. Flick’s panties were down to her
     thighs, one pant leg was completely off, the other pant leg was around her calf,
     and one shoe was off. Her wrists were bound by handcuffs.

     Dr. Robert Pfalsgraf, chief deputy coroner, determined that the cause of death was
     a gunshot wound to the head. Flick had been shot once in the face, once in the
     back of the head, and once in the back of her neck at the hairline. The shot to the
     back of Flick’s head was fatal.

     Pfalsgraf found no injuries to Flick’s vagina or anus and no semen in those areas.
     Pfalsgraf noted, however, that this lack of evidence did not preclude a finding that
     Leonard had penetrated Flick.

     Pfalsgraf also testified that the pattern of bruising on Flick’s wrists corresponded
     to the handcuffs found on her wrists. Petechiae were found on her face and neck,
     indicating ruptured blood vessels caused by strangulation. Flick also had ligature
     bruising on her neck that matched the pattern of the necklace she was wearing.
     Based on these injuries, the coroner concluded that Flick had been strangled and
     had struggled with her assailant while she was handcuffed.
No. 15-3653                     Patrick Leonard v. Warden                             Page 4


     Leonard was indicted on two counts of aggravated murder. The first count
     charged Leonard with purposely causing Flick’s death while committing or
     attempting to commit rape. R.C. 2903.01(B). The second count charged Leonard
     with purposely and with prior calculation and design causing Flick’s death. R.C.
     2903.01(A). Leonard was also indicted for attempted murder in Counts Three and
     Four (R.C. 2903.02 and 2923.02), rape in Count Five (R.C. 2907.02[A] [2]), and
     kidnapping in Count Six (R.C. 2905.01[A] [2] ).

     The aggravated-murder counts each contained two death-penalty specifications.
     The first specification charged aggravated murder as part of a course of conduct
     to kill or attempt to kill two or more persons. R.C. 2929.04(A)(5). The second
     specification charged aggravated murder during a rape or an attempted rape. R.C.
     2929.04(A)(7). Gun specifications were included with all counts except Count
     Six, kidnapping.

     At trial, the defense presented testimony from five witnesses and other
     documentary evidence. Leonard did not testify. During defense counsel’s
     opening statement, counsel conceded that Leonard had shot Flick. However, the
     defense’s theory was that Leonard had been trying to salvage his relationship with
     Flick, had not intended to kill her, and had not acted with prior calculation and
     design. The defense also contested the charges of rape and kidnapping and denied
     that Leonard had attempted to murder Gries and Minges.

     The defense introduced evidence to show that Leonard had purchased a planter
     with flowers from Renck’s Garden Center and had given it to Flick as a gift on the
     afternoon before the murder.

     Eddie Sayers, an employee of Sam’s Corner Store in New Baltimore, Ohio,
     testified that both Leonard and Flick had been in the store the day before the
     murder: Leonard in the morning, and Flick in the afternoon. Sayers testified that
     Leonard had not seemed upset and that Flick had appeared happy. On cross-
     examination, Sayers stated that he had not seen Leonard and Flick together that
     day and admitted that he did not know how Leonard acted later that day.

     Rick Schoeny, a life-long friend of Leonard’s, testified that Leonard always had
     guns and carried a gun in his jacket. Leonard’s brother Ted testified that Leonard
     had sometimes threatened to kill people when he was upset. Ted noted, however,
     that this was “the way [Leonard] always voiced his opinion” and that these threats
     were never taken seriously.

     Other testimony indicated that Leonard and Flick had spent time together in the
     days leading up to the murder and had plans to go horseback riding the following
     day. In his confession, Leonard claimed that he and Flick had begun to engage in
     consensual sex before he shot her. He also said that he “went blank” just before
     shooting her.
 No. 15-3653                       Patrick Leonard v. Warden                               Page 5


         Leonard also confessed to having shot at Flick’s front door to keep Gries and
         Minges from entering the home. Evidence at trial indicated that Leonard had
         fired only one shot at the door.

State v. Leonard, 818 N.E.2d 229, 241–43 (Ohio 2004).

                                       Procedural History

         On August 7, 2000, a grand jury in Hamilton County, Ohio indicted Leonard on two
counts of aggravated murder with capital specifications, two counts of attempted murder, and
one count each of rape and kidnapping. Trial commenced on May 15, 2001. On May 24, 2001,
the jury found Leonard guilty of both counts of aggravated murder, one count of kidnapping, one
count of attempted rape, and two counts of felonious assault. The jury acquitted Leonard of rape
and both counts of attempted murder; the attempted rape and felonious assault convictions were
for lesser included offenses. The penalty phase of the trial began on May 29, 2001. On May
31, 2001, the jury recommended a death sentence.            The trial court adopted the jury’s
recommendation and imposed a death sentence on June 28, 2001.

         Leonard appealed directly to the Ohio Supreme Court, which affirmed his convictions
and sentence in 2004. Leonard, 818 N.E.2d 229. In 2005, Leonard attempted to reopen his
direct appeal pursuant to Ohio S. Ct. Prac. R. XI.        The Ohio Supreme Court denied the
application in a summary order on June 29, 2005. State v. Leonard, 830 N.E.2d 342 (Ohio
2005).

         In 2002, while his direct appeal was being briefed to the Ohio Supreme Court but before
it was heard, Leonard initiated post-conviction review proceedings in the state trial court. On
June 3, 2003, the trial court denied relief as to all claims. The Ohio Court of Appeals affirmed
the denial of relief on all but Leonard’s claim regarding the use of a stun belt at trial, which it
remanded for an evidentiary hearing. State v. Leonard, 813 N.E.2d 50 (Ohio Ct. App. 2004).
The Ohio Supreme Court declined to accept further appeal or cross-appeal. State v. Leonard,
821 N.E.2d 577 (Ohio 2005). After a lengthy evidentiary hearing, the trial court on remand
denied relief as to the stun belt claim, and the Ohio Court of Appeals affirmed. State v. Leonard,
No. C-061025, 2007 WL 4562881 (Ohio Ct. App. Dec. 31, 2007). The Ohio Supreme Court
declined jurisdiction and dismissed the appeal as not presenting any substantial constitutional
 No. 15-3653                        Patrick Leonard v. Warden                             Page 6


question. State v. Leonard, 889 N.E.2d 1025 (Ohio 2008). The United States Supreme Court
denied certiorari. Leonard v. Ohio, 555 U.S. 1075 (2008).

       On July 8, 2009, Leonard filed a petition for habeas relief in the United States District
Court for the Southern District of Ohio alleging some thirty grounds for relief. In March 2013,
the magistrate judge issued a report recommending that the petition be denied. The warden
raised no objections to the magistrate judge’s report and recommendation.          Leonard filed
objections to the report and recommendation. In May 2014, the magistrate judge issued a
supplemental report and recommendation. Leonard filed objections. In May 14, 2015, the
district court issued an opinion and order in which it adopted the magistrate judge’s reports and
recommendations, overruled Leonard’s objections, and denied the petition. The district court
certified nine claims for appellate review: (1) whether the trial court’s decision to have Leonard
wear a stun belt denied him a fundamentally fair trial; (2) whether prosecutorial misconduct
throughout the guilt and penalty phases denied Leonard a fundamentally fair trial; (3) whether
trial counsel labored under a conflict of interest and therefore denied Leonard the effective
assistance of counsel; (4) whether trial counsel was ineffective during the guilt phase concerning
the failure to impeach Gries and Minges, the lack of an investigation, and the failure to present
Hutcherson’s testimony; (5) whether trial counsel was ineffective during the penalty phase
concerning the scope of the mitigation investigation; (6) whether Ohio’s death penalty scheme
provides a constitutionally adequate system of appellate and proportionality review; (7) whether
Leonard’s rape or attempted rape convictions were supported by sufficient evidence and
consistent with the manifest weight of the evidence; (8) whether Ohio’s post-conviction process
provides a constitutionally adequate opportunity for review of federal constitutional claims; and
(9) whether Ohio’s death penalty scheme is unconstitutional. Judgment was entered that same
day. Leonard filed a timely appeal challenging the district court’s decisions on all counts except
for his constitutional challenge against the death penalty.
 No. 15-3653                        Patrick Leonard v. Warden                               Page 7


                                          DISCUSSION

I. Standard of Review

       We review a district court’s grant or denial of a petition for a writ of habeas corpus de
novo. Cleveland v. Bradshaw, 693 F.3d 626, 631 (6th Cir. 2012). The district court’s findings of
fact are reviewed for clear error and its legal conclusions on mixed questions of law and fact are
reviewed de novo. Gumm v. Mitchell, 775 F.3d 345, 359–60 (6th Cir. 2014). Leonard filed his
habeas corpus petition in July 2009, so it is subject to the requirements of the Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA”), which became effective on April 24, 1996.
See Keeling v. Warden, 673 F.3d 452, 458 (6th Cir. 2012). Under AEDPA, a writ may not be
granted unless the state court’s adjudication of the claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). A federal habeas court may grant the writ under the “contrary to” clause
“if the state court arrives at a conclusion opposite to that reached by the Supreme Court on a
question of law, or if the state court decides a case differently than the Supreme Court on a set of
materially indistinguishable facts.” Van Tran v. Colson, 764 F.3d 594, 604 (6th Cir. 2014)
(citing Brown v. Payton, 544 U.S. 133, 141 (2005)). “Under the ‘unreasonable application’
clause, a federal habeas court may grant the writ if the state court identifies the correct governing
legal principle from the Supreme Court’s decisions but unreasonably applies that principle to the
facts of the petitioner’s case.” Henley v. Bell, 487 F.3d 379, 384 (6th Cir. 2007) (quoting
Williams v. Taylor, 529 U.S. 362, 413 (2000)). “[R]elief is available under § 2254(d)(1)’s
unreasonable-application clause if, and only if, it is so obvious that a clearly established rule
applies to a given set of facts that there could be no fair-minded disagreement on the question.”
White v. Woodall, 134 S. Ct. 1697, 1706–07 (2014). “[T]he habeas petitioner has the burden of
rebutting, by clear and convincing evidence, the presumption that the state court’s factual
findings were correct.” Henley, 487 F.3d at 384 (citing 28 U.S.C. § 2254(e)(1)).
 No. 15-3653                       Patrick Leonard v. Warden                                Page 8


II. The Requirement to Wear a Stun Belt

       Leonard’s first ground for habeas relief concerns the use of a stun belt at trial, which he
was made to wear beneath his clothes. Leonard contends that the trial court’s order requiring
him to wear a stun belt throughout trial without conducting an individualized determination of
dangerousness denied him due process. Prior to trial, counsel for Leonard filed motions with the
trial court requesting that Leonard be able to appear without restraints and in civilian clothing.
Without conducting an individualized determination assessing the necessity of such restraints,
the trial court adopted the recommendation of the sheriff’s department and required Leonard to
wear a stun belt. Throughout trial, Leonard wore a stun belt strapped to his lower back, over
which he wore a large blue button-down shirt.

       Leonard first attacked the constitutionality of the Ohio trial court’s decision to compel
him to wear a stun belt in his post-conviction petition with the Ohio state court. After the trial
court denied relief, the Ohio Court of Appeals remanded on this issue. On remand the trial court
held a lengthy evidentiary hearing and determined that the stun belt was at most visible to the
jury for twelve seconds throughout the multi-day trial; and even then only in the form of an
unidentified bulge revealed through his shirt. The trial court found no indication that the jury
was aware that the bulge was in fact a stun belt. Nor did the court find that the stun belt had any
impact upon Leonard’s ability to communicate with counsel or assist in his own defense.
On appeal, the Ohio Court of Appeals affirmed the decision on a separate basis finding that
“[t]he record of the hearing provides competent and credible evidence to support the common
pleas court’s conclusion that the circumstances surrounding Leonard’s trial demonstrated a
compelling need for exceptional security in the form of a stun belt.” Leonard, 2007 WL
4562881, at *3.

       In Holbrook v. Flynn, the Supreme Court set forth the guidelines for a federal court to
review a challenge to extraordinary security measures undertaken during a criminal trial:

       All a federal court may do in such a situation is look at the scene presented to
       jurors and determine whether what they saw was so inherently prejudicial as to
       pose an unacceptable threat to defendant’s right to a fair trial; if the challenged
       practice is not found inherently prejudicial and if the defendant fails to show
       actual prejudice, the inquiry is over.
 No. 15-3653                        Patrick Leonard v. Warden                                Page 9


475 U.S. 560, 572 (1986). Addressing the use of physical restraints on a criminal defendant
during trial, the Supreme Court held in Deck v. Missouri that “the Constitution forbids the use of
visible shackles during the penalty phase, as it forbids their use during the guilt phase, unless that
use is ‘justified by an essential state interest’ . . . such as the interest in courtroom security—
specific to the defendant on trial.” 544 U.S. 622, 624 (2005). On the basis of Deck, Leonard
contends that the trial court deprived him of his right to a fair trial by failing to perform an
individualized determination prior to forcing him to wear restraints. We disagree.

       At the outset, we note that the Ohio Court of Appeal’s legal analysis was incorrect with
respect to the trial court’s decision to compel Leonard to wear restraints. The Constitution
mandates an individualized assessment in every case prior to the imposition of visible restraints
upon a defendant. For purposes of this appeal, however, “visible” marks the key inquiry for us
because a claim based on Deck “rises or falls on the question of whether the stun belt was visible
to the jury.” Earhart v. Konteh, 589 F.3d 337, 349 (6th Cir. 2009); see also Mendoza v.
Berghuis, 544 F.3d 650 (6th Cir. 2008) (denying relief where the petitioner’s shackles were
rendered invisible to the jury by brown paper surrounding counsel table). Earhart reasoned that
if the stun belt were “a visible restraint, due process mandates an individualized finding of
necessity before the state courts could require” its use, but if it were not visible, “there is not a
violation of clearly established federal law sufficient to grant the writ.” 589 F.3d at 349 (citing
Mendoza, 544 F.3d at 654). Earhart rejected the petitioner’s assertion that the stun belt had been
visible to the jury where the state appellate court had found as a factual matter that the belt was
not visible, and denied relief on this claim. Id.; see also Adams v. Bradshaw, 826 F.3d 306, 317
(6th Cir. 2016) (“Here, at least in the guilt phase, there is no evidence that the jury knew that [the
petitioner] was wearing a stun belt”).

       Even though the Ohio Court of Appeals appears to have incorrectly framed the issue, it
did not disturb the findings of the post-conviction trial court, which found no evidence that the
jury actually saw the stun belt, much less recognized it as a restraint. Accordingly, Leonard still
cannot establish grounds for relief under AEDPA. In reviewing the pooled video evidence and
the affidavit testimony from the state trial court, we see no basis for overturning the trial court’s
factual findings. The bulge created by a stun belt appears to have been at most only momentarily
 No. 15-3653                       Patrick Leonard v. Warden                              Page 10


visible. Nor do we find any indication, and certainly are not convinced by the evidence put
forward by Leonard, that a jury—absent pure speculation—could have realized that this bulge
constituted a restraint. Absent such evidence, we conclude that Leonard’s stun belt was not a
visible restraint. Conversely, we cannot find any Supreme Court precedent that speaks to the
psychological impact of non-visible restraints and their interference with a defendant’s ability to
present a fair defense. Consequently, Leonard has not established an unreasonable application of
clearly established federal law.

       Moreover, even assuming that any restraints were visible to the jury, this Court has
previously engaged in harmless error review, affirming sentences when evidence of guilt is
“overwhelming.”      Lakin v. Stine, 431 F.3d 959, 966 (6th Cir. 2005) (shackles created
constitutional violation but any error was harmless in light of overwhelming evidence of guilt);
Robinson v. Gundy, 174 F. App’x 886, 893 (6th Cir. 2006) (same). Overwhelming evidence,
including Leonard’s own confession and evidence collected from the crime scene, supported the
convictions here. Accordingly, this claim for relief was properly denied.

III. Trial Counsel’s Conflict of Interests

       Leonard contends that he was denied his Sixth Amendment right to conflict-free counsel.
Specifically, he asserts that trial counsel, Michael H. Strong and William M. Welsh, labored
under the following conflicts of interest: (1) they were retained and paid by Leonard’s family;
(2) Strong was a personal friend of the Leonard family; and (3) they represented LTS Builders, a
company owned by two of Leonard’s brothers, in civil suits brought by the Flick estate and by
Gries and Minges while counsel also represented Leonard in his criminal action.

       On state post-conviction review, the trial court denied this claim. On appeal, the Ohio
Court of Appeals affirmed. Leonard, 813 N.E.2d at 58–60. The court determined that the trial
court was under no obligation to address the possibility of a conflict of interest as “the defendant
offered no objection to his counsel’s dual representation, and the record of the proceedings at
trial contained no suggestion of a conflict of interest.” Id. at 59. The court also determined that
trial counsel’s concurrent representation did not constitute an actual conflict because “the
evidence disclosed no duty incurred by counsel in defending the company in the civil action that
 No. 15-3653                        Patrick Leonard v. Warden                            Page 11


might be said to have been adverse to or in conflict with counsel’s duties in defending Leonard
against the criminal charges.” Id. Additionally, the court found that the personal relationship
between trial counsel and the Leonard family did not constitute an actual conflict of interest
because Leonard did not present any evidence of the “critical information” that only counsel
could have provided. Id. at 60. Finally, the court concluded that trial counsel’s retention by the
Leonard family was not an actual conflict of interest because the trial record “demonstrated that
counsel had presented the case in mitigation competently in view of the facts available to them.
And nothing in the evidentiary material submitted by Leonard in support [of] his claim suggested
the contrary.” Id.

       A petitioner asserting that he received ineffective assistance of counsel must demonstrate
that counsel performed deficiently and that the deficient performance resulted in prejudice to the
defense.   Strickland v. Washington, 466 U.S. 668, 687 (1984).          To demonstrate deficient
performance, a petitioner must “show[] that counsel made errors so serious that counsel was
not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”              Id.
To demonstrate prejudice, a petitioner must “show[] that counsel’s errors were so serious as to
deprive the defendant of a fair trial, a trial whose result is reliable.” Id. The Sixth Amendment
guarantees a criminal defendant the effective assistance of counsel and, in doing so, secures him
the assistance of counsel free from conflicts of interest.

       When a petitioner asserts counsel’s ineffectiveness arising from a conflict of interest,
“[p]rejudice is presumed only if the defendant demonstrates that counsel ‘actively represented
conflicting interests’ and that ‘an actual conflict of interest adversely affected his lawyer’s
performance.’” Id. at 692 (quoting Cuyler v. Sullivan, 446 U.S. 335, 345–50 (1980)). To prevail
on a claim that he was denied his right to conflict-free counsel, a defendant must demonstrate
“an actual conflict of interest.” Wood v. Georgia, 450 U.S. 261, 273 (1981). An “actual
conflict,” for purposes of the Sixth Amendment, is “a conflict of interest that adversely affects
counsel’s performance.” Mickens v. Taylor, 535 U.S. 162, 172 n.5 (2002). “[T]he possibility of
conflict is insufficient to impugn a criminal conviction.” Sullivan, 446 U.S. at 350. This Court
has observed that “[i]n Mickens v. Taylor, the Supreme Court found that the presumed standard
of Sullivan was clearly established only in the situation of a conflict of interest due to multiple
 No. 15-3653                        Patrick Leonard v. Warden                               Page 12


concurrent representation,” and therefore “has consistently held that, for § 2254 cases, the
Sullivan standard does not apply to claims of conflict of interest other than multiple concurrent
representation; in such cases, including successive representation, the Strickland standard
applies.” Stewart v. Wolfenbarger, 468 F.3d 338, 350–51 (6th Cir. 2006) (collecting cases).

        The Supreme Court in Mickens stated that “as a general matter, a defendant alleging a
Sixth Amendment violation must demonstrate a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” 535 U.S. at 166.
The Supreme Court recognized, however, that there are exceptions to this general standard where
the burden is lessened. For example, “a defendant who shows that a conflict of interest actually
affected the adequacy of his representation need not demonstrate prejudice in order to obtain
relief.” Id. at 171 (quoting Sullivan, 446 U.S. at 349–50) (emphasis added). However, the
Supreme Court stated that “when the trial judge is not aware of the conflict (and thus not
obligated to inquire) . . . prejudice will be presumed only if the conflict has significantly affected
counsel’s performance—thereby rendering the verdict unreliable, even though Strickland
prejudice cannot be shown.” Id. at 172. Given the fact that the trial judge was not aware of the
conflicts asserted and Leonard neglected to raise any such issues during his trial, Leonard must
establish both that his trial counsel suffered from an actual conflict of interest and that the
conflict of interest adversely affected the quality of representation. With this in mind, we review
each putative conflict in turn.

        1. The payment of Leonard’s attorneys by the Leonard family

        Leonard first asserts that because his attorneys were paid by his family, this created a
conflict of interest. According to Leonard, a successful mitigation strategy required trial counsel
to present unsavory facts about the Leonard family to show that family dysfunction contributed
to his decision to kill Flick. He contends that trial counsel deliberately selected a mitigation
strategy so as to avoid embarrassing or offending the individuals responsible for paying their
legal fees. Even assuming the plausibility of such a theory, which we by no means endorse,
ample evidence exists in the record to show that the requested evidence was in fact presented to
the jury.
 No. 15-3653                         Patrick Leonard v. Warden                               Page 13


          James Hawkins, M.D., a board-certified psychiatrist qualified in forensic psychiatry,
testified at the penalty phase that trial counsel retained him to evaluate Leonard. Dr. Hawkins
met with Leonard twice and administered psychological tests to him. Leonard earned the
following scores on an IQ test: performance, 117; verbal, 93; and full-scale, 103; Dr. Hawkins
explained the results: “That’s a pretty big spread and you normally will see that in people who
have a learning disability. They don’t learn through their senses, through their eyes and their
ears, as well as they learn through their hands.” (R. 61-15, Tr., PageID # 8590–91). According
to Dr. Hawkins, Leonard’s results showed that he “is a bit mistrustful and suspicious,” “like[s] to
be outdoors,” “tends to bottle up his emotions,” “feels somewhat personally inadequate,” and “is
a loner, that he is sensitive to criticism, and that he’s sensitive to humiliation and rejection.” (Id.
at 8592–93). Dr. Hawkins attributed those characteristics to Leonard’s upbringing:

          I said—or believe that he never was allowed to learn how to deal with anger. So
          he bottled it up. And he, as a kid, he was raised in a rigid household, in that
          emotions just weren’t allowed. The best he could do was wrestle with his
          brothers on the living room floor, never got in a fight, never crossed his mother.
          He was pretty much a regimented, rigid kid.

(Id. at 8596.)
          In the state post-conviction proceedings, Nancy J. Schindler, Psy.D., conducted a
psychological evaluation of Leonard and disclosed her findings in a written report. Dr. Schindler
stated:

          Patrick has a diagnosable learning disability which contributed to his feeling
          inadequate and feeling rejected in his family and at school. In addition, Patrick’s
          learning style interfered with his processing verbal information in many areas.
          Patrick grew up in a family that tended to be emotionally distant and could not
          provide emotional constancy to allow Patrick to develop a secure sense of
          himself. Nor could he develop internal processes for modulating intense
          emotions. Patrick’s parents, in particular his mother, substituted religion and
          religious functions for emotional holding and availability. This substitution
          caused Patrick to be more alienated from his internal feeling experience.

(R. 61-4, Tr., PageID # 4010.)
          The Ohio Court of Appeals found “nothing in the evidentiary material submitted by
Leonard in support of his claim suggested” that trial counsel had performed their mitigation
duties less than competently on the available facts and that Leonard had accordingly “failed to
 No. 15-3653                       Patrick Leonard v. Warden                              Page 14


demonstrate a causative link between the alleged conflict of interest and an inadequacy in his
counsel’s representation.” Leonard, 813 N.E.2d at 60. The decision of the Ohio Court of
Appeals regarding the evidence submitted at the post-conviction stage—consisting largely of
unpersuasive, partly-handwritten affidavits from Leonard’s family—is not at all unreasonable.
Certainly, we recognize that third party funding of litigation can create adverse incentives
throughout any given trial. But on this record, the possibility that Leonard’s counsel altered their
choice of strategy is the sort of “mere theoretical division of loyalties” that Mickens dismissed as
insufficient to reverse a conviction. 535 U.S. at 171. The Ohio Court of Appeals did not
unreasonably apply federal law in denying this theory. Nor has Leonard presented evidence that
was substantially different to that presented at trial by Dr. Hawkins. Therefore, he is not entitled
to relief. See Hill v. Mitchell, 400 F.3d 308, 319 (6th Cir. 2005) (“[I]n order to establish
prejudice, the new evidence that a habeas petitioner presents must differ in a substantial way—in
strength and subject matter—from the evidence actually presented at sentencing.”).

       2. Leonard’s trial counsel’s status as a family friend

       Leonard next argues that because Strong, an old summer camp friend of Leonard’s who
had personal information about the family, could not testify on Leonard’s behalf, the jury was
deprived of significant mitigation testimony concerning Leonard’s upbringing that would have
helped explain the murder. Leonard neglects to specify for this Court precisely what information
he believes the jury was deprived of. In any event, the record contains trial testimony from two
witnesses who had a relationship with Leonard’s family and were not family members—both
individuals even met Leonard at summer camp.

       First, Dale Siegel testified that he was not Leonard’s brother and first met Leonard in
1984 when he worked in the riding department of a summer camp called Fort Scott, which
Leonard attended. Siegel testified that he visited the Leonard family in Indianapolis: “I went up
to see a few of the family members, all of them. I got to be good friends with all of them, as a
matter of fact. But specifically two people I worked with, which was Ted and Sue Leonard.”
(R. 61-15, Tr., PageID # 8683.) Siegel stated that “[e]very time I was there they would have
foster kids, anywhere, to my knowledge, from infants up to age five or so . . . . All the kids were
expected to help in the care of the foster kids” and that Leonard “had a willingness to always
 No. 15-3653                       Patrick Leonard v. Warden                            Page 15


take care of them, as did all the kids. They were brought up that way.” (Id. at 8684.) After
Leonard moved to Cincinnati, Siegel saw him “a couple of times a year, generally at [Leonard]
family gatherings, which they graciously invited me to many of those, and other Fort Scott
gatherings, that happened a couple times a year.” (Id. at 8685.)

        Patrick Michael O’Neill, a lawyer, testified he has known the Leonard family since he
was sixteen years old and at one time worked as a carpenter for Steve and Dave Leonard before
attending law school. He offered his insight about Leonard and Leonard’s family:

        He was a good kid. I mean, the family was a good family. They are good. You
        know, I’m from a large Catholic family. Pat was from a large Catholic family and
        had a lot in common. I knew—like I said, I know most of his brothers and sisters.
        They are good people. I knew Pat when Pat—or started to get to know Pat a little
        better when he actually moved from—to Cincinnati from Indianapolis and began
        working with him. But I knew Pat to be a good and decent person.

(R. 61-15, Tr., PageID # 8691.) O’Neill also provided insight into working with Leonard while
both worked for Leonard’s brothers:

        Pat started out with very limited knowledge of carpentry but his brother was very
        good with him. And we all knew Pat and we all knew the family. So we weren’t
        probably as tough on him as we were on other laborers at other times.

(Id. at 8692.)
        Leonard has, again, failed to demonstrate that trial counsel performed deficiently. It is
unclear what insight, if any, Strong could offer and how this would have impacted the trial in a
material way.

        3. Trial counsel’s alleged conflict of interest stemming from an unsettled civil case

        Leonard claims that he received inadequate representation from trial counsel because
they simultaneously represented LTS Builders—a company owned by Leonard’s two brothers—
in a civil suit. Prior to Leonard’s criminal trial, Dawn Flick’s estate and Gries and Minges filed
separate civil lawsuits against both Leonard and his brothers’ closely held corporation, LTS
Builders, based on the theory that Leonard had been driving an LTS vehicle on the night of the
murder. The docket sheet for the Gries/Minges suit shows that the civil suit was dismissed as to
LTS on January 31, 2001, several months before the criminal trial began. However, the Flick
 No. 15-3653                        Patrick Leonard v. Warden                              Page 16


suit was still pending at trial, and was voluntarily dismissed by the Flick estate as to LTS
Builders on June 6, 2001, just six days after the jury returned a death sentence in the criminal
trial. Thus, given the timeline, Leonard correctly points out that the Ohio Court of Appeals
incorrectly stated that “the plaintiffs in each action had voluntarily dismissed their claims against
the company before trial.” Leonard, 813 N.E.2d at 59. The Ohio Court of Appeals appears to
have premised its decision on an erroneous finding that both lawsuits had been dismissed prior to
trial. At the time of trial, Welsh and Strong were representing Leonard in his criminal case;
Leonard in the Gries/Minges lawsuit; and Leonard and LTS Builders simultaneously in the Flick
estate lawsuit.

       On appeal, Leonard attempts to argue that his counsel’s real loyalty, including during the
criminal trial, was to LTS, and the division of loyalties caused counsel’s “fail[ure] to investigate
and elicit mitigation testimony from a major shareholder and a director of LTS, Ted Leonard,
with whom he [had] worked closely as corporate counsel for the past eight years.” (Pet.’s Br. at
36). However, Leonard never explains how obtaining dismissal of a civil suit against LTS
Builders created an adverse interest for trial counsel in Leonard’s criminal suit. “To prove actual
conflict, a defendant must ‘point to specific instances in the record’ and ‘make a factual showing
of inconsistent interests.’” United States v. Kilpatrick, 798 F.3d 365, 375 (6th Cir. 2015)
(quoting Thomas v. Foltz, 818 F.2d 476, 481 (6th Cir. 1987)).             Perhaps, as a matter of
professional integrity, trial counsel should not have represented LTS Builders in the civil suit.
But Leonard offers no more than speculative arguments in service of his broader theory that
counsel’s mitigation strategy was woefully deficient. For purposes of habeas review, however,
Leonard does not point to any Supreme Court case that has held this sort of simultaneous
representation was improper.       And he cannot establish that the purported conflict actually
“affected the adequacy” of counsel’s representation, as required under Mickens. 535 U.S. at 168.
Therefore, we reject this claim.

IV. Ineffective Assistance of Counsel

       Leonard next argues that trial counsel were ineffective. He proffers several theories,
regarding both the guilt phase and the penalty phase of the trial. First, Leonard claims that trial
counsel were ineffective by failing to impeach the testimony of Gries and Minges, and failing to
 No. 15-3653                       Patrick Leonard v. Warden                               Page 17


investigate and present evidence regarding the relationships between Leonard and Flick, as well
as between Gries and Flick. Second, Leonard contends that during the mitigation phase, counsel
were ineffective because counsel neither retained a mitigation specialist to investigate and
present mitigation evidence nor prepared Dr. Hawkins to testify. We reject both claims.

       Ineffective assistance of counsel claims are subject to the standard of Strickland, which
requires a showing of deficient attorney performance and resulting prejudice rendering the result
of the proceeding unreliable. “[S]trategic choices made after thorough investigation of law and
facts relevant to plausible options are virtually unchallengeable.”       Knowles v. Mirzayance,
556 U.S. 111, 124 (2009) (quoting Strickland, 466 U.S. at 690). When considering such a claim
in the sentencing context, “the question is whether there is a reasonable probability that, absent
the errors, the sentencer—including an appellate court, to the extent it independently reweighs
the evidence—would have concluded that the balancing of aggravating and mitigating
circumstances did not warrant death.” Strickland, 466 U.S. at 695.

       On direct appeal, the Ohio Supreme Court ruled that:

       Leonard also argues that counsel failed to effectively cross-examine Gries and
       Minges. The extent and scope of cross-examination clearly fall within the ambit
       of trial strategy, and debatable trial tactics do not establish ineffective assistance
       of counsel. See State v. Campbell, 90 Ohio St.3d at 339, 738 N.E.2d 1178; State
       v. Otte, 74 Ohio St.3d at 565, 660 N.E.2d 711; accord State v. Bradley, 42 Ohio
       St.3d at 142–144, 538 N.E.2d 373. Leonard claims that there were several
       inconsistencies in the testimony of Gries and Minges and that more effective
       cross-examinations could have bolstered the defense’s argument that Flick had
       consented to having sex with Leonard. But Leonard does not explain what the
       alleged inconsistencies are or how they could have shown that Flick had
       consented. Nor are the inconsistencies clear from the record. Thus, we reject
       Leonard’s argument.

Leonard, 818 N.E.2d at 262–64.

       As a threshold matter, because the state court correctly identified and attempted to apply
the Strickland standard, under AEDPA, we apply a doubly deferential standard. Van Tran,
764 F.3d at 624. “The question is whether there is any reasonable argument that counsel
satisfied Strickland’s deferential standard.” Harrington v. Richter, 562 U.S. 86, 89 (2011). In
order to gain relief, Leonard must satisfy both Strickland prongs: he must prove both that his
 No. 15-3653                        Patrick Leonard v. Warden                           Page 18


counsel were objectively deficient and that he was prejudiced by his counsel’s deficient
performance.

       Because the state post-conviction court’s determination that the performance of
Leonard’s counsel was not deficient was a reasonable application of the Strickland test, and the
court relied on a reasonable determination of the facts, Leonard must be denied habeas relief.
Counsels traditionally enjoy “discretion over deciding which witnesses to call and how to
examine them.” Carter v. Mitchell, No. 13-3996, 2016 WL 3770282, at *12 (6th Cir. July 13,
2016) (citation omitted). Accord Rayborn v. United States, 489 F. App’x 871, 878 (6th Cir.
2012) (“[w]hether to call a witness and how to conduct a witness’ testimony are classic questions
of trial strategy that merit Strickland deference”).

       Furthermore, there is no indication that trial counsel’s failure to call witnesses caused
Leonard to suffer any prejudice. Any minor inconsistencies Leonard now points out—including
the specter of a past relationship with Gries—could not possibly have changed the impact of
Leonard’s confession, which included admitting to having intercourse, coupled with his bringing
a loaded gun to the victim’s house and her disturbing state of half-dress when shot. Introducing
evidence of the purportedly “volatile” relationship between Leonard and Flick, which allegedly
entailed physical violence, did not necessarily help Leonard’s defense. Rather, the proposed
testimony of Leonard’s sister describing such lewd sexual proclivities, including the preference
for the couple to use handcuffs, might instead have supported the State’s theory of premeditation.
None of the evidence Leonard now seeks to offer establishes Flick’s consent to the sexual
intercourse on the night of her murder. Accordingly, there is no indication that either of the
Strickland prongs has been satisfied.

       As to the claims that Leonard raises with respect to the penalty phase of the trial, these
are equally unpersuasive. Leonard contends that trial counsel were ineffective during the penalty
phase because they neither retained a mitigation specialist to investigate and present mitigation
evidence nor prepared Dr. Hawkins to properly testify. Leonard submits that had trial counsel
retained a mitigation specialist, they would have learned that he “was more than a little slow,
needed lots of help, had learning disabilities and was the only child in the home who went to
public, not private, school, and that Leonard was never taught to deal with emotions by distant
 No. 15-3653                        Patrick Leonard v. Warden                             Page 19


and angry parents.” (Pet.’s Br. at 62). In analyzing his argument, the Ohio Court of Appeals
stated as follows:

         Leonard directed his seventh claim and the balance of his fifth claim against the
         adequacy and effectiveness of counsel’s preparation for and presentation of the
         case in mitigation. The defense presented at trial a mitigation theory that
         proposed that Leonard was a good person who had acted out of character when he
         killed Dawn Flick. The evidentiary material offered by Leonard in support of his
         claims of counsel’s ineffectiveness merely supported an alternative theory of
         mitigation. When, as here, counsel presented the case in mitigation competently,
         in view of the facts available to them, evidence offered to prove the existence of
         mitigation evidence that counsel had failed to present at trial, and that supported
         an alternative theory of mitigation, did not provide proof of counsel’s
         ineffectiveness.

Leonard, 813 N.E.2d at 57. Because the Ohio court correctly identified the governing standard
under federal law, this Court applies the deferential standard of § 2254(d). Strategic decisions of
defense counsel are “virtually unchallengeable.” Buell v. Mitchell, 274 F.3d 337, 359 (6th Cir.
2001).    Accordingly, the choice of one mitigation strategy over another does not appear
unreasonable to this Court. But in any event, the record belies Leonard’s argument.

         The record reveals that even without calling a mitigation specialist, the jury was
presented with ample evidence concerning the dysfunctional nature of the Leonard household.
Throughout the penalty phase, witnesses testified as to the dynamics of the Leonard household.
Leonard responds that what jurors heard about Leonard was a “paltry patchwork—a life story
incoherent, inconsistent, and incomplete.” (Pet.’s Br. at 58). To the contrary, the testimony
presented by the family and friends at mitigation was remarkably consistent in its portrayal of the
Leonard family. Leonard grew up in a family that was strict, and not long on outward displays
of emotion, but hardly underprivileged; his parents sent the children to camp each summer, gave
them pet rabbits, and sought to instill in them a sense of service to the community and to the
Catholic Church.

         Moreover, much of the information Leonard faults his counsel for not introducing would
have been cumulative of the testimony of the mitigation expert, Dr. Hawkins, retained by the
State, who described the Leonard household to the jury as being “rigid” and “like the Army.”
Dr. Hawkins testified at the penalty phase that Leonard “has an average IQ and that’s pretty
 No. 15-3653                       Patrick Leonard v. Warden                            Page 20


consistent with the learning disability. And, in fact, he did have a learning disability and had
some special educational experiences to compensate for that.” (R. 61-5, Tr., PageID # 8591).
He further provided insight into Leonard’s family dynamic and the difficulty Leonard had in
controlling his emotions. He explained that Leonard was someone who did not “do well with
intimacy” and “never really learned how to manage anger so he bottle[d] it up” and would “get
angry and punch a wall or throw a hammer.” (Id. at 8596–97.) Simply because Dr. Hawkins
was engaged by the court, and not counsel, is not by itself, sufficient grounds for a finding of
ineffective assistance of counsel.   Martin v. Mitchell, 280 F.3d 594, 614 (6th Cir. 2002)
(“We have never found counsel to be ineffective solely because the expert used was on the State
payroll.”). We find nothing unreasonable in the state court’s application of Strickland denying
Leonard’s post-conviction claim.

V. Prosecutorial Misconduct

       On appeal, Leonard contends that the prosecution made a number of statements that
denied him a fundamentally fair trial requiring habeas relief. Specifically, he points to the
following remarks made by the prosecution at the close of the guilt phase:

       The defense has asked you to find the defendant guilty of Count One and Two, of
       murder and gun spec., but not of either of the specifications that would take us to
       the second part of the trial where you would decide what the appropriate penalty
       is as we talked about in voir dire.

       By finding the defendant guilty of murder and a gun specification and felonious
       assault, we would not get to that second part were more evidence would be
       presented, and then you would deliberate again to decide what the appropriate
       penalty is.

       Remember, only by finding Patrick Leonard guilty of either Count One or Count
       Two, and either Specification One or Specification Two to either of those counts,
       will we even get to the penalty phase where his future will be decided.

       The evidence in this case is very clear. It’s overwhelming. It conclusively proves
       that Patrick Leonard is guilty of every count in the indictment.

(R. 61-15, Trial Tr. at PageID # 8430–31.) Leonard’s counsel did not object. Additionally,
Leonard highlights, in the closing argument of the penalty phase, the following statement from
the prosecution:
 No. 15-3653                        Patrick Leonard v. Warden                             Page 21


       What is the next thing we heard about the attempted rape at trial? She was
       handcuffed at the time. She was held against her will. You heard she struggled
       against the handcuffs. What a scene that must have been, ladies and gentlemen,
       the terror in that house the last few minutes of her life.

(Id. at 8780–81.) The prosecution continued:

       The Judge will tell you, if you find beyond a reasonable doubt that Mr. Tieger and
       I proved that the aggravated circumstances outweighs [sic] the mitigation, then
       you shall return a verdict for the death sentence. Shall. That means it’s your
       duty.

       Ladies and gentlemen, we have done that. You know what is important. You
       know what to give weight to. You follow the law. You said you would follow it.
       You said you could apply it to him. Also be fair to the State. We talked about
       that in voir dire. By following the law you are fair to the State and you are fair to
       the victim. We feel like we have done our job, ladies and gentlemen, the rest is up
       to you.

(Id. at 8784–85.) Counsel for Leonard again did not object. At the end of both phases, the
district court issued a curative instruction informing the jury that statements from the prosecution
were not evidence.

       The Ohio Supreme Court addressed each of these remarks in its decision on direct appeal.
As to the alleged misconduct in the guilt phase, the Ohio Supreme Court noted that trial counsel
did not object to the comment and found no plain error, reasoning that: (1) “the trial court
instructed the jurors to decide the case on the evidence alone and explained that arguments of
counsel were not evidence”; (2) “the weight of the evidence against Leonard, including his
confession, was substantial and ‘reduced the likelihood that the jury’s decision was influenced by
argument’”; (3) “the prosecutor’s comments did not manipulate or misstate the evidence, nor did
they implicate other specific rights of the accused”; and (4) “the prosecutor’s comments should
not be taken out of context and given their most damaging meaning.” Leonard, 818 N.E.2d at
267 (quoting Darden v. Wainwright, 477 U.S. 168, 182 (1986)). As to the alleged misconduct
during the penalty phase, the court again noted that trial counsel did not object to the statement
and found no plain error because commenting on “the victim’s mental anguish and asking the
jury to be fair to the victim were improper but not prejudicial.” Id. at 268.
 No. 15-3653                       Patrick Leonard v. Warden                              Page 22


       As an initial matter, there is some ambiguity over whether we apply AEDPA deference to
Leonard’s prosecutorial misconduct claim because the Ohio Supreme Court applied plain error
review and in turn considered the issue procedurally waived. In the context of a discussion of
procedural default, this Court has held that plain error analysis should be “viewed as a court’s
right to overlook procedural defects to prevent manifest injustice, but is not equivalent to a
review of the merits.” Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); see also Frazier
v. Jenkins, 770 F.3d 485, 496 n.5 (6th Cir. 2014) (“We have repeatedly held that plain error
review is not equivalent to adjudication on the merits, which would trigger AEDPA deference”).
However, in Fleming v. Metrish, a split panel of this Court held that “none of the cases . . .
decide the question of whether a claim reviewed for plain error by a state court dispenses with
our obligation to apply AEDPA deference to the merits of the decision reached by that court,”
but “instead discuss the analytically prior question of whether a federal court is permitted to hear
an issue in the first place under the doctrine of procedural default.” 556 F.3d 520, 530 (6th Cir.
2009). The Court concluded that AEDPA deference applied because of the statutory interests in
comity, finality, and federalism. Id. at 532. At this point, we need not address this ambiguity
because even if we assume, without deciding, that de novo review applies, Leonard still cannot
prevail under this more lenient standard.

       The Supreme Court cases of Donnelly v. DeChristoforo, 416 U.S. 637 (1974), and
Darden v. Wainwright, 477 U.S. 168 (1986), establish that, upon review of claims of
prosecutorial misconduct in closing arguments, “[t]he relevant question is whether the
prosecutors’ comments ‘so infected the trial with unfairness as to make the resulting conviction a
denial of due process.’” Darden, 477 U.S. at 181 (quoting Donnelly, 416 U.S. at 643). As in
this case, Donnelly concerned a remark in the closing argument in which the prosecution alluded
to the sentence that the defense might be seeking: “[t]hey (the respondent and his counsel) said
they hope that you find him not guilty. I quite frankly think that they hope that you find him
guilty of something a little less than first-degree murder.” 416 U.S. at 640. Stressing the
curative instruction issued by the trial court that the arguments of counsel were not evidence, the
Supreme Court held that the petitioner was not deprived of a fair trial. Id. at 644. Similarly, in
Darden, the Supreme Court described certain comments by the prosecution in closing argument
as “improper” but held that they did not deprive the petitioner of a fair trial where they “did not
 No. 15-3653                        Patrick Leonard v. Warden                              Page 23


manipulate or misstate the evidence” or “implicate other specific rights of the accused such as
the right to counsel or the right to remain silent.” 477 U.S. at 182.

       Similarly, we find that the remarks by the prosecution do not rise to the level
necessitating relief. “[P]rosecutors ‘must be given leeway to argue reasonable inferences from
the evidence.’” Byrd v. Collins, 209 F.3d 486, 535 (6th Cir. 2000) (quoting United States v.
Collins, 78 F.3d 1021, 1040 (6th Cir. 1996)). Additionally, “a prosecutor has no less right to
discuss a jury’s duty to impose the death penalty if legally warranted than a defense counsel has
the right to discuss a jury’s duty to acquit (or give a life sentence) if legally warranted.” Strouth
v. Colson, 680 F.3d 596, 606 (6th Cir. 2012). Not unlike the prosecutor in Donnelly, the
prosecution, by discussing the gun and rape specifications and their relationship to the possible
penalty phase, remarked on the possible strategy of the defense—its preferred verdict would
result in a sentence of less than death. Perhaps referencing of the possibility of the penalty phase
was imprudent. However, the comments at issue were, like the comments made in Darden,
“responsive” to the defense, see 477 U.S. at 182, and like those in Donnelly, “but one moment in
an extended trial.” 416 U.S. at 645. And in the context of the trial as a whole, the “weight of the
evidence against petitioner was heavy,” which “reduced the likelihood that the jury’s decision
was influenced by argument.” Darden, 477 U.S. at 182. Nor was it a secret to the jury from voir
dire that Leonard was facing the death penalty. Accordingly, the prosecution’s argument—
which was followed by a limiting instruction—that the defense was trying to evade the penalty
phase did not make Leonard’s conviction a denial of due process. For the same reasons, the
prosecution’s speculation at the penalty phase as to the victim’s suffering and the comment that
“by following the law you are . . . fair to the victim” (R. 61-15, Trial Tr. at PageID # 8785) were
improper stray comments that nonetheless did not so infect the proceedings as to render
Leonard’s death sentence a violation of due process.

VI. Ohio’s Method of Conducting Proportionality Review

       Leonard challenges the constitutionality of Ohio’s scheme for performing proportionality
review. He asserts that although the Ohio Supreme Court is obliged by statute to consider
whether the sentence is excessive or disproportionate to the penalty imposed in similar cases, its
practice of comparing the facts of any given case only to other cases in which death was
 No. 15-3653                               Patrick Leonard v. Warden                                         Page 24


imposed—and not to cases in which the jury or panel opted for a lesser penalty—is
unconstitutional. Ohio Rev. Code § 2929.05(A).1

         The Ohio Supreme Court rejected his arguments raised on direct appeal regarding the
constitutionality of the state’s death penalty scheme without any substantive discussion:

         In his 16th proposition of law, Leonard raises various constitutional challenges to
         Ohio death-penalty statutes. We reject these challenges. Ohio’s capital-
         sentencing scheme is constitutional . . . . Leonard also argues that Ohio’s death-
         penalty laws violate international treaties. We rejected the same argument under
         proposition of law seven. Therefore, we summarily overrule propositions of law
         13 and 16.

Leonard, 818 N.E.2d at 269 (internal citations omitted). Citing legislative history and broad
statements from death penalty jurisprudence, Leonard argues that, in the absence of any
comparison to cases in which death was not imposed, this practice fails to “eliminat[e] the
arbitrariness that infected death penalty schemes” such as that struck down in Furman v.
Georgia, 408 U.S. 238 (1972).

         Federal habeas courts apply the deferential standard of § 2254(d), which governs issues
adjudicated on the merits, even when state courts “withhold explanations for their decisions,” as
in this case. Harrington, 562 U.S. at 99. Thus, we address whether the Ohio Supreme Court
unreasonably applied clearly established federal law in denying Leonard’s challenge to Ohio’s
proportionality review scheme. We believe that it did not.

         Leonard bases his argument on Justice Stevens’ statement regarding the denial of
certiorari in Walker v. Georgia, 129 S. Ct. 453 (2008). Justice Stevens considered the “court’s
practice never to consider cases in which the jury sentenced the defendant to life imprisonment”
to be potentially problematic under the Constitution. Id. at 457. He took care to distinguish the
Georgia proportionality scheme upheld in Zant v. Stephens, 462 U.S. 862, 880 n.19 (1983), in

         1
           The district court ruled that this claim was procedurally defaulted because Leonard “assert[ed] that he
raised this claim as his nineteenth proposition of law on direct review” but “in that proposition of law Leonard
alleged that his death sentence was excessive and disproportionate compared to sentences in other cases” and the
district court therefore “d[id] not interpret Leonard’s direct appeal claim to include an attack on the constitutionality
of Ohio’s proportionality review scheme in general.” (R. 67, Order, PageID # 9485). This appears to be incorrect.
On direct appeal, Leonard raised this challenge in his sixteenth proposition of law. (R. 61-2, Direct App. Br., PageID
# 2516–17). Therefore, Leonard has “fairly presented” his claim to the state court and his claim is accordingly not
procedurally defaulted. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006).
 No. 15-3653                       Patrick Leonard v. Warden                              Page 25


which the state asserted that it compared death sentences to cases resulting in lesser sentences.
Justice Stevens opined that “[t]hat approach seemed judicious because, quite obviously, a
significant number of similar cases in which death was not imposed might well provide the most
relevant evidence of arbitrariness in the sentence before the court.” Walker, 129 S. Ct. at 454–
55 (emphasis added).

       This statement regarding certiorari has no precedential effect, and only serves to
underscore the lack of clearly established Supreme Court law on precisely this point. See Teague
v. Lane, 489 U.S. 288, 296 (1989) (holding that “opinions accompanying the denial of certiorari
cannot have the same effect as decisions on the merits”). Leonard also fails to mention Justice
Thomas’ statement concurring in the denial of certiorari in Walker that “[t]here [was] nothing
constitutionally defective about the Georgia Supreme Court’s determination” where the Georgia
Supreme Court “examined 21 cases in which a defendant received the death penalty for a
‘deliberate plan to kill and killing for the purpose of receiving something of monetary value’”
and “concluded that petitioner’s death sentence was proportional to other death sentences
imposed in Georgia.”      Walker v. Georgia, 129 S. Ct. 481, 482 (2008).           Justice Thomas
emphasized that “[p]roportionality review is not constitutionally required in any form. Georgia
simply has elected, as a matter of state law, to provide an additional protection for capital
defendants.” Id. at 482–83 (citing Pulley v. Harris, 465 U.S. 37, 45 (1984)).

       As we have previously recognized, “[t]he Supreme Court has held that the Constitution
does require proportionality review, but that it only requires proportionality between the
punishment and the crime, not between the punishment in this case and that exacted in other
cases.” Bowling v. Parker, 344 F.3d 487, 521 (6th Cir. 2003) (citing Pulley, 465 U.S. at 43–44).
This Court has upheld the constitutionality of the Ohio proportionality review system on
numerous occasions. See, e.g., Williams v. Bagley, 380 F.3d 932, 962 (6th Cir. 2004); Wickline
v. Mitchell, 319 F.3d 813, 824 (6th Cir. 2003); Coleman v. Mitchell, 268 F.3d 417, 453 (6th Cir.
2001). In fact, we explicitly stated that in “limiting proportionality review to other cases already
decided by the reviewing court in which the death penalty has been imposed, Ohio has properly
acted within the wide latitude it is allowed.” Buell, 274 F.3d at 369. Because Leonard has not
provided any contrary Supreme Court precedent, he is not entitled to relief.
 No. 15-3653                         Patrick Leonard v. Warden                                 Page 26


VII. Constitutionality of Post-Conviction Framework

        In his post-conviction petition in state court, Leonard argued that the Ohio post-
conviction framework was unconstitutional because Ohio Rev. Code § 2953.21, which governs
post-conviction procedures, failed to provide an “adequate corrective process.” He raises that
argument once more, claiming that Ohio’s post-conviction regime unconstitutionally violates his
due process and equal protection rights. The Ohio Court of Appeals denied relief on this claim.

        Objecting to this holding, Leonard argued before the district court that the recent
Supreme Court decisions in Martinez v. Ryan, 132 S. Ct. 1309 (2012) and Trevino v. Thaler,
133 S. Ct. 1911 (2013), “while not recognizing post-conviction state collateral review in and of
itself [as] a constitutional right[,] . . . recognize that defendants have a constitutional right to have
the fair opportunity for review of the claims that can only be brought for the first time on post-
conviction.”    (R. 53, Obj. to R&R at PageID # 1437).             On appeal, he suggests that the
inadequacy of the corrective process is clear because of this Court’s frequent grant of habeas
relief to Ohio state prisoners. Whether or not Leonard is correct that post-conviction review is
“little more than a ritual,” he cannot surmount the legal barriers to achieving habeas relief on this
ground. (Pet.’s Br. at 86).

        This Court has held that “habeas corpus cannot be used to mount challenges to a state’s
scheme of post-conviction relief.” Greer v. Mitchell, 264 F.3d 663, 681 (6th Cir. 2001) (citing
Kirby v. Dutton, 794 F.2d 245, 246 (6th Cir. 1986)); see also Cress v. Palmer, 484 F.3d 844, 853
(6th Cir. 2007) (“the writ is not the proper means” to challenge “collateral matters” as opposed to
“the underlying state conviction giving rise to the prisoner’s incarceration”) (internal citations
omitted). Leonard acknowledges as much, but asks this Court to “revisit that conclusion.” (Pet.’s
Br. at 87). We decline to do so because “a published prior panel decision ‘remains controlling
authority unless an inconsistent decision of the United States Supreme Court requires
modification of the decision or this Court sitting en banc overrules the prior decision.’” Stein v.
Regions Morgan Keegan Select High Income Fund, Inc., 821 F.3d 780, 789 (6th Cir. 2016)
(quoting United States v. Elbe, 774 F.3d 885, 891 (6th Cir. 2014)). Leonard has not pointed to
any decision by an en banc court or any Supreme Court decision to undermine the logic of Kirby
 No. 15-3653                             Patrick Leonard v. Warden                                       Page 27


that attacks on post-conviction proceedings “address collateral matters and not the underlying
state conviction giving rise to the prisoner’s incarceration.” 794 F.2d at 247.

        More to the point, in the absence of Supreme Court precedent evaluating the
constitutional adequacy of state post-conviction review proceedings,2 Leonard cannot establish
the necessary precondition for issuance of the writ—namely, that the decision of the Ohio Court
of Appeals, which clearly evaluated the merits of his claim, “was contrary to, or involved an
unreasonable application of, clearly established Federal law, as determined by the Supreme
Court of the United States.” See 28 U.S.C. § 2254(d)(1).

VIII. Sufficiency of the Evidence

        In Leonard’s final claim for relief, he states that the prosecution did not present sufficient
evidence to obtain a conviction for rape or attempted rape. On direct appeal, the Ohio Supreme
Court rejected Leonard’s argument that insufficient evidence supported his rape or attempted
rape conviction, correctly identifying Jackson v. Virginia, 443 U.S. 307 (1979), as adopted in
subsequent Ohio case law, as the appropriate Supreme Court precedent to be applied.
It concluded that sufficient evidence was introduced at trial to support these convictions.
Recounting the evidence, the court stated:

        On the night of the murder, Leonard twice followed and stopped Flick in her car.
        After stopping her car the second time, Leonard ordered Flick to return to her
        house. Leonard followed Flick to her home, where he handcuffed her and held
        her at gunpoint. Leonard confessed to firing three shots into Flick’s head from
        close range. Leonard also told police that just before he shot Flick, he had been
        on top of her with his pants down because they had “decided to [have sexual
        intercourse] on the floor.”
        Although Leonard’s confession suggests that Flick had consented, there was
        substantial evidence of forcible sexual conduct, and a rational trier of fact could
        find Leonard guilty of attempted rape. See, e.g., State v. Williams (1996),
        74 Ohio St.3d 569, 576, 660 N.E.2d 724; State v. Scudder (1994), 71 Ohio St.3d

        2
           In the context of a 42 U.S.C. § 1983 action, the Supreme Court explained that given the previous verdict
of guilty for the criminal defendant, “[t]he State accordingly has more flexibility in deciding what procedures are
needed in the context of postconviction relief. ‘[W]hen a State chooses to offer help to those seeking relief from
convictions,’ due process does not dictat[e] the exact form such assistance must assume.” District Attorney’s Office
for the Third Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009) (quoting Pennsylvania v. Finley, 481 U.S. 551, 559
(1987)). “Federal courts may upset a State’s post-conviction relief procedures only if they are fundamentally
inadequate to vindicate the substantive rights provided.” Id. Leonard has made no such showing.
 No. 15-3653                       Patrick Leonard v. Warden                            Page 28


       263, 274–275, 643 N.E.2d 524. But cf. State v. Davis (1996), 76 Ohio St.3d 107,
       114–115, 666 N.E.2d 1099 (holding that evidence that victim’s body was found
       naked, that victim had been seen pushing the defendant away before she was shot,
       and that there were possible finger marks on one of the victim’s thighs was
       insufficient evidence to support attempted-rape conviction). Police found Flick’s
       body lying in a pool of blood on her living room floor, partially nude. She had
       been shot three times in the head, her panties had been pulled down to her thighs,
       one pant leg had been pulled off, the other had been pulled down to her calf, and
       one shoe had been removed. Her hands were bound by handcuffs, and bruising
       on her wrists indicated that she had struggled while handcuffed. Marks on her
       neck and petechiae on her face indicated that she had been strangled.

Leonard, 818 N.E.2d at 252.

       According to Leonard, the decision of the Ohio Supreme Court was “objectively
unreasonable” because the “record provided nothing more than speculation with respect to the
allegation of attempted rape.” (Pet.’s Br. at 92). Leonard asserts that no rational trier of fact
could have found that the State met its burden of proof because “[t]he State’s evidence of rape or
attempted rape was purely circumstantial, and in his statement to the police Leonard explained
that he and Flick had engaged in consensual sexual activity immediately prior to the homicide.”
(Id. at 91). We disagree.

       To determine whether sufficient evidence was presented to support a jury’s verdict, this
court must consider “whether, viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Phillips v. Bradshaw, 607 F.3d 199, 220 (6th Cir. 2010) (citing
Jackson, 443 U.S. at 319).

       Ohio law defines an “attempt” to commit a crime as follows: “[n]o person, purposely or
knowingly, and when purpose or knowledge is sufficient culpability for the commission of an
offense, shall engage in conduct which, if successful, would constitute or result in the offense.”
State v. Heinish, 553 N.E.2d 1026, 1034 (Ohio 1990) (quoting Ohio Rev. Code § 2923.02(A)).
Ohio’s “definition of rape is ‘engag[ing] in sexual conduct with another when the offender
purposely compels the other person to submit by force or threat of force.’” State v. Kirkland,
15 N.E.3d 818, 839 (Ohio 2014) (quoting Ohio Rev. Code § 2907.02(A)(2)). Here, the coroner
testified that there were “no injuries” to Flick’s genitalia. However, the coroner also testified
 No. 15-3653                       Patrick Leonard v. Warden                             Page 29


that Flick was placed in handcuffs before she died and suffered injuries to her wrists that were
consistent with a struggle. Additionally, Flick’s neck revealed signs of strangulation, along with
signs of injury throughout her body manifesting in the form of contusions on her right breast,
shoulder, thighs and legs. These injuries create a reasonable inference that she was resisting
whatever activity was occurring at the time. The condition of Flick’s body when she was found
suggested an attempt at sexual contact by Leonard. A police officer testified about how he found
her body:

       Observing her, her panties were down about her knees. She had one shoe or a
       brown boot that was off and about maybe two feet from the body. Her pants
       were—it was one leg where the pants were off and the other leg where the pants
       was still on and the boot was still on.

(R. 61-14, Tr., PageID # 8160–61). We believe that this evidence, together with other evidence
previously described in this opinion, is amply sufficient in order for a reasonable jury to convict
Leonard of rape or attempted rape. Therefore, the state court’s resolution of this claim was not
an unreasonable application of, or contrary to, Supreme Court precedent.

                                     CONCLUSION

       For the reasons stated above, we AFFIRM the order of the district court denying
Leonard’s petition for a writ of habeas corpus.